PATTERSON, Judge.
Eddie Thompson challenges the sentence imposed upon him following revocation of his probation. Although appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), he suggests that the trial court erred in imposing a lien upon Thompson for costs of extradition. We strike the lien and affirm Thompson’s sentence in all other respects.
The cost of extradition is a cost of prosecution. See Skillman v. State, 696 So.2d 1341 (Fla. 2d DCA 1997). Costs of prosecution must be expressly requested by a specific agency with adequate supporting documentation. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). The trial court must announce such costs on the record after consideration of the factors contained in section 939.01, Florida Statutes (1995). Because the requirements of the statute were not met, we strike the lien for costs of extradition and remand this ease to the trial court. The State can seek to have the cost reimposed in accordance with the procedure set forth in Reyes.
Affirmed in part; lien stricken.
CAMPBELL, A.C.J., and FRANK, J., concur.